

















    


                    






























Amended and Restated Kforce Inc.
Directors’ Restricted Stock Unit Deferral Plan








































Effective Date
November 15, 2017





--------------------------------------------------------------------------------





Amended and Restated Kforce Inc. Directors' Restricted Stock Unit Deferral Plan


Article I
Establishment and Purpose    1


Article II
Definitions    1


Article III
Deferrals    4


Article IV
Benefits    5


Article V
Modifications to Payment Schedules    6


Article VI
Administration    6


Article VII
Amendment and Termination    7


Article VIII
Claims    7


Article IX
General Provisions    8


Article I
Establishment and Purpose
Kforce Inc. (the “Company”) hereby adopts the Amended and Restated Kforce Inc.
Directors’ Restricted Stock Unit Deferral Plan (the “Plan”), effective October
1, 2017. The Plan was originally adopted on December 1, 2015. This restatement
provides for automatically renewable elections beginning with Deferral
Agreements filed on and after the Effective Date.


The purpose of the Plan is to attract and retain Directors by providing
Participants with an opportunity to defer receipt of some or all of certain
Restricted Stock Unit Awards. The Plan is not intended to meet the qualification
requirements of Code Section 401(a), but is intended to meet the requirements of
Code Section 409A, and shall be operated and interpreted consistent with that
intent.


The Company's liability to pay the amount in a Participant's Account shall be
reflected in its books of account as a general, unsecured and unfunded
obligation, and the rights of a Participant and his or her beneficiary to
receive payments from the Company under the Plan are solely those of a general,
unsecured creditor. The Company shall not be required to segregate any of its
assets in respect to its obligations hereunder, and a Participant or his or her
beneficiary shall not have any interest whatsoever, vested or contingent, in any
properties or assets of the Company. Nothing contained in the Plan and no action
taken pursuant to the provisions of the Plan shall create or be construed to
create a trust of any kind, or a fiduciary relationship between the Company or
the Committee and a Participant, his or her beneficiary or any other person. The
Company, at any time, may authorize the establishment of a trust for the benefit
of the Participants, the assets of which are always subject to the claims of
creditors of the Company.







--------------------------------------------------------------------------------







Article II
Definitions
As used in the Plan, the following capitalized terms shall have the following
meanings. Capitalized terms used in the Plan but not defined herein shall have
the meanings assigned to such terms in the Stock Incentive Plan.


2.1
Account. Account means a bookkeeping account maintained by the Company to record
the Company’s obligation to a Participant under this Plan. The Company may
maintain a Termination Account and up to five Specified Date Accounts as
subaccounts to record amounts payable at different times and in different forms.
Reference to an Account means any such Account established by the Company, as
the context requires.



2.2
Account Balance. Account Balance means, with respect to any Account, the total
payment obligation owed to a Participant from such Account as of the applicable
Valuation Date. Accounts Balances on any Valuation Date shall equal the number
and value of deferred RSUs (determined as of the closing of the markets)
credited to an Account, plus any Dividend Equivalents credited to such Account
since the last Valuation Date, less distributed RSUs and Dividend Equivalents
and any expenses charged to such Account.



2.3
Beneficiary. Beneficiary means a natural person, estate, or trust designated by
a Participant to receive payments to which a Beneficiary is entitled in
accordance with provisions of the Plan. The Participant’s spouse, if living,
otherwise the Participant’s estate, shall be the Beneficiary if: (i)    the
Participant has failed to properly designate a Beneficiary, or (ii) all
designated Beneficiaries have predeceased the Participant.

2.4



A former spouse shall have no interest under the Plan, as Beneficiary or
otherwise, unless the Participant designates such person as a Beneficiary after
dissolution of the marriage, except to the extent provided under the terms of a
domestic relations order as described in Code Section 414(p)(1)(B).


2.5
Change in Control. Change in Control means any of the following events: (i) a
change in the ownership of the Company, (ii) a change in the effective control
of the Company, or (iii) a change in the ownership of a substantial portion of
the assets of the Company.



For purposes of this Section, a change in the ownership of the Company occurs on
the date on which any one person, or more than one person acting as a group,
acquires ownership of stock of the Company that, together with stock held by
such person or group constitutes more than 50% of the total fair market value or
total voting power of the stock of the Company. A change in the effective
control of the Company occurs on the date on which either: (i) a person, or more
than one person acting as a group, acquires ownership of stock of the Company
possessing 30% or more of the total voting power of the stock of the Company,
taking into account all such stock acquired during the 12-month period ending on
the date of the most recent acquisition, or (ii) a majority of the members of
the Company’s Board of Directors is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of such Board of Directors prior to the date of the appointment or
election, but only if no other corporation is a majority shareholder of the
Company. A change in the ownership of a substantial portion of assets occurs on
the date on which any one person, or more than one person acting as a group,
other than a person or group of persons that is related to the Company, acquires
assets from the Company that have a total gross fair market value equal to or
more than 40% of the total gross fair market value of all of the assets of the
Company immediately prior to such acquisition or acquisitions, taking into
account all such assets acquired during the 12-month period ending on the date
of the most recent acquisition.


An event constitutes a Change in Control with respect to a Participant only if
the Participant performs services for the Company that has experienced the
Change in Control, or the Participant’s relationship to the affected Company
otherwise satisfies the requirements of Treasury Regulation Section
1.409A-3(i)(5)(ii).


Notwithstanding anything to the contrary herein, with respect to a Company that
is a partnership, Change in Control means only a change in the ownership of the
partnership or a change in the ownership of a substantial portion of the assets
of the partnership, and the provisions set forth above respecting such changes
relative to a corporation shall be applied by analogy.


The determination as to the occurrence of a Change in Control shall be based on
objective facts and in accordance with the requirements of Code Section 409A.





--------------------------------------------------------------------------------







2.6
Code. Code means the Internal Revenue Code of 1986, as amended from time to
time.



2.7
Code Section 409A. Code Section 409A means section 409A of the Code, and
regulations and other guidance issued by the Treasury Department and Internal
Revenue Service thereunder.



2.8
Committee. Committee means the Compensation Committee of the Company’s Board of
Directors.



2.9
Common Stock. Common Stock means the common stock, par value $0.01, of the
Company.



2.10
Company. Company means Kforce Inc.



2.11
Deferral Agreement. Deferral Agreement means an agreement between a Participant
and the Company that specifies: (i) the number of RSUs that the Participant has
elected to defer in accordance with the provisions of Article III, and (ii) the
Payment Schedule applicable to one or more Accounts to which such RSUs are
allocated. Unless otherwise specified by the Committee, Participants may defer
up to 100% of their RSUs. Any Deferral Agreement that would produce a fractional
number of RSUs shall be rounded down to the next whole number of RSUs.



2.12
Deferral. Deferral means a credit to a Participant’s Account(s) that records the
RSUs that the Participant has elected to defer in accordance with the provisions
of Article III and any Dividend Equivalents credited with respect to such RSUs
in accordance with Section 3.1(c).



2.13
Director. Director means a non-employee member of the Board of Directors of the
Company.



2.14
Dividend Equivalent. Dividend Equivalent means the amount of cash dividends and
value of other distributions declared and made with respect to the Common Stock
that would have been payable to a Participant had he or she been the owner, on
the record dates for the payment of such dividends and distributions, of the
number of shares of Common Stock equal to the number of RSUs in his or her
Account on such dates.



2.15
Effective Date. Effective Date means October 1, 2017.



2.16
Participant. Participant means any Director who has elected to defer RSUs in
accordance with the provisions of Article III and any individual with an Account
Balance greater than zero.



2.17
Plan. Generally, the term Plan means the “Amended and Restated Kforce Inc.
Directors' Restricted Stock Unit Deferral Plan” as documented herein and as may
be amended from time to time hereafter.



2.18
Plan Year. Plan Year means January 1 through December 31.



2.19
Restricted Stock Unit or RSU. Restricted Stock Unit or RSU means a unit of
measurement that is the economic equivalent of one share of Common Stock and
that is granted by the Company to a Director in accordance with and subject to
the terms and conditions of the Stock Incentive Plan and any applicable Award
Agreement.



2.20
Separation from Service. Separation from Service means a termination of a
Director’s Continuous Status as an Employee or Consultant that constitutes a
"separation from service" within the meaning of Treasury Regulation §
1.409A-1(h).



2.21
Specified Date Account. Specified Date Account means an Account established by
the Committee to record the amounts payable in a future year as specified in the
Participant’s Deferral Agreement. Unless otherwise determined by the Committee,
a Participant may maintain no more than five Specified Date Accounts.



2.22
Stock Incentive Plan. Stock Incentive Plan means the Kforce Inc. 2016 Stock
Incentive Plan, and any other compensatory plan, agreement, or arrangement
providing for the grant or issuance of Company Stock or Company Stock-based
awards to Directors, in each case, as amended from time to time.

    
2.23
Termination Account. Termination Account means the Account established by the
Committee to record the amounts payable to a Participant upon Separation from
Service. Unless the Participant has established a Specified Date Account, all
Deferrals and Company Contributions shall be allocated to the Termination
Account on behalf of the Participant.






--------------------------------------------------------------------------------







2.24
Valuation Date. Valuation Date means each day on which the New York Stock
Exchange is open for business.





Article III
Deferrals


3.1
    Deferral Elections, Generally.



(a)
Each Director may become a Participant by electing to defer the settlement of
all or a portion of an Award of RSUs. For the avoidance of doubt, an election to
defer the settlement of an RSU shall be described in the Plan as a deferral of
the RSU. A Participant may elect to defer RSUs by submitting a Deferral
Agreement during the enrollment periods established by the Committee and in the
manner specified by the Committee, but in any event, in accordance with Section
3.2. A Deferral Agreement that is not timely filed with respect to a service
period or an RSU shall be considered void and shall have no effect with respect
to such service period or RSU. The Committee may modify any Deferral Agreement
prior to the date the election becomes irrevocable under the rules of Section
3.2. The provisions of this Section 3.2 shall be construed in accordance with
the requirements of Code Section 409A.



(b)
The Participant shall specify on his or her Deferral Agreement the percentage or
number of RSUs to be deferred and whether to allocate the deferred RSUs and any
Dividend Equivalents credited with respect to such RSUs, in the manner specified
in Section 3.1(c), to the Termination Account or to one or more Specified Date
Accounts. An allocation of a deferred Award to a Specified Date Account is valid
only if the payment date is later than the date the Award vests. If no Account
designation is made in a Deferral Agreement, or if the Account designation made
in a Deferral Agreement is impermissible, or the Account designation cannot be
determined from the terms of a Deferral Agreement, the deferred portion of the
Award that is the subject of the Deferral Agreement shall be allocated to the
Termination Account. If more than one of the election timing rules described in
Section 3.2 could apply to the deferral of an Award, a Deferral Agreement shall
be considered filed under the rule resulting in the latest date on which the
election becomes irrevocable.



(c)
Each Dividend Equivalent shall be credited to the Participant's Account as of
the record date of the cash dividend or other distribution declared and made
with respect to the Common Stock that would have been payable to the Participant
had he or she been the owner, on the record date for the payment of such
dividend or distribution, of the number of shares of Common Stock equal to the
number of RSUs in his or her Account on such date. The Dividend Equivalent shall
be converted into RSUs based on the Fair Market Value (as defined in the Stock
Incentive Plan) of the Common Stock on the record date of such dividend or
distribution. Any conversion of Dividend Equivalents that would produce a
fractional number of RSUs shall be rounded to the nearest whole number of RSUs.
The crediting of Dividend Equivalents provided by this paragraph shall be in
lieu of and shall supersede any conflicting provisions of any Award Agreement
issued pursuant to the Stock Incentive Plan for any RSUs and Dividend
Equivalents that a Participant has elected to defer under the Plan that provides
for the accumulation and payment of Dividend Equivalents with respect to the
RSUs granted under such Award Agreement.



3.2    Timing Requirements for Deferral Agreements.


(a)
Prior Year Election. A Participant may defer an Award by filing a Deferral
Agreement no later than December 31 of the year prior to the year in which such
Award is granted in accordance with the Stock Incentive Plan. A Deferral
Agreement described in this paragraph shall become irrevocable with respect to
such Award as of January 1 of the year in which such Award is granted in
accordance with the Stock Incentive Plan.



(a)
First Year of Eligibility. A Director may file a Deferral Agreement within 30
days after being seated as a member of the Board of Directors. Such election
shall become irrevocable on the 30th day. A Deferral Agreement filed under this
paragraph (b) applies to Awards granted in accordance with the Stock Incentive
Plan on and after the date the Deferral Agreement becomes irrevocable. No
election may be made by a Director pursuant to this paragraph (b) if the
Committee determines in its sole discretion that, prior to becoming a Director,
such Director was eligible to participate in any other deferred compensation
plan that must be aggregated with the Plan under Code Section 409A.








--------------------------------------------------------------------------------





(b)
Forfeitable Rights. A Participant may defer an Award on or before the 30th day
following the date on which the Award is granted in accordance with the Stock
Incentive Plan, provided that no Deferral Agreement made pursuant to this
paragraph (c) shall be effective with respect to any RSUs that become vested
prior to the date that is 12 months after the date of such Deferral Agreement,
unless the vesting of such RSUs during such 12-month period may only occur in
the event of the Participant's death or a Change in Control.



(c)
“Evergreen” Deferral Elections. The Committee, in its discretion, may provide
that Deferral Agreements will continue in effect for subsequent years or
performance periods by communicating that intention to Participants in writing
prior to the date Deferral Agreements become irrevocable under this Section 3.2.
An evergreen Deferral Agreement may be revoked or modified prospectively by the
Participant or the Committee with respect to Compensation for which such
election remains revocable under this Section 3.2.



3.3
Vesting. Participant Deferrals shall be vested in accordance with the same
vesting schedule and same vesting conditions applicable to the deferred Award
under the terms of the Stock Incentive Plan and the applicable Award Agreement.
The portion of a Participant’s Accounts that remains unvested upon his or her
Separation from Service after the application of the terms of this Section 3.3
shall be forfeited.



Article IV
Benefits
4.1
Benefits, Generally. A Participant shall be entitled to the following benefits
under the Plan:



(a)
Separation from Service. Upon the Participant’s Separation from Service, he or
she shall be entitled to payment of his entire vested Account Balance. Except as
otherwise provided in Section 4.1(c) below, the Account is valued as of the
first day of the month following the Participant’s Separation from Service and
payable in a single lump sum as soon as administratively practicable following
the Participant’s Separation from Service. At the time of payment, each vested
RSU in the Participant's Account shall be converted into one share of Common
Stock, and such share shall be distributed to the Participant. Each share of
Common Stock issued pursuant to the Plan shall be made from the previously
authorized and registered shares of Common Stock under the Stock Incentive Plan.



(b)
Specified Date Accounts. A Specified Date Account is payable in a single lump
sum on March 15 of the year designated by the Participant. If the year
designated under a Deferral Agreement occurs earlier than the vesting date for
an RSU award, the payment date will automatically be the first March 15
coincident with or next following the date on which an RSU subject to such
Deferral Agreement becomes fully vested. At the time of payment, each vested RSU
in the Participant's Specified Date Account shall be converted into one share of
Common Stock, and such share shall be distributed to the Participant. Each share
of Common Stock issued pursuant to the Plan shall be made from the previously
authorized and registered shares of Common Stock under the Stock Incentive Plan.



(c)
Delay for Specified Employees. Notwithstanding any provision of the Plan to the
contrary, if at the time of the Participant's Separation from Service, the
Participant is a "specified employee," as defined in Code Section 409A, as
reasonably determined by the Company in accordance with Code Section 409A, and
the delay of the commencement of any distributions that would otherwise be made
under the Plan as a result of such Separation from Service is necessary in order
to prevent any accelerated or additional tax under Code Section 409A, then
payment of his or her Account shall be delayed until the first day of the
seventh (7th) calendar month after the Participant's Separation from Service.



(d)
Application of Payment Provisions. The payment provisions of the Plan shall be
in lieu of and shall supersede the payment provisions of the Award Agreements
issued pursuant to the Stock Incentive Plan for any RSUs and Dividend
Equivalents that a Participant has elected to defer under the Plan.



4.2
Acceleration of or Delay in Payments. The Committee, in its sole and absolute
discretion, may elect to accelerate the time or form of payment of a vested
benefit owed to the Participant hereunder, provided such acceleration is
permitted under Treas. Reg. Section 1.409A-3(j)(4). The Committee may also, in
its sole and absolute discretion, delay the time for payment of a benefit owed
to the Participant hereunder, to the extent permitted under Treas. Reg. Section
1.409A-2(b)(7). If the Plan receives a domestic relations order (within the
meaning of Code Section 414(p)(1)(B))






--------------------------------------------------------------------------------





directing that all or a portion of a Participant’s Accounts be paid to an
“alternate payee,” any amounts to be paid to the alternate payee(s) shall be
paid in a single lump sum.




Article V
Modifications to Payment Schedules
5.1
Participant’s Right to Modify. A Participant may modify the payment year for an
Account provided such modification complies with the requirements of this
Article V.



5.2
Time of Election. The date on which a modification election is submitted in
accordance with the procedures established by the Committee must be at least 12
months prior to the date on which payment is scheduled to commence prior to the
modification.



5.3
Date of Payment under Modified Payment Schedule. The date payments are to
commence under the modified Payment Schedule must be no earlier than five years
after the date payment would have commenced prior to the modification. Under no
circumstances may a modification election result in an acceleration of payments
in violation of Code Section 409A.



5.4
Effective Date. A modification election submitted in accordance with this
Article V is irrevocable upon receipt by the Committee and becomes effective 12
months after such date.



5.5
Effect on Accounts. An election to modify the payment year of a Specified Date
Account is limited to such Account, and shall not be construed to affect the
payment year of any other Specified Date Account. The modification of the
payment year upon Separation applies to the entire Plan Account. The Committee
may restrict the ability to modify Accounts in its sole discretion, but no such
restriction shall modify an election that has become effective under this
Article IV.





Article VI
Administration
6.1
Plan Administration. This Plan shall be administered by the Committee which
shall have discretionary authority to make, amend, interpret and enforce all
appropriate rules and regulations for the administration of this Plan and to
utilize its discretion to decide or resolve any and all questions, including but
not limited to eligibility for benefits and interpretations of this Plan and its
terms, as may arise in connection with the Plan. Claims for benefits shall be
filed with the Committee and resolved in accordance with the claims procedures
in Article X.



6.2
Indemnification. The Company shall indemnify and hold harmless each employee,
officer, director, agent or organization, to whom or to which are delegated
duties, responsibilities, and authority under the Plan or otherwise with respect
to administration of the Plan, including, without limitation, the Committee and
its agents, against all claims, liabilities, fines and penalties, and all
expenses reasonably incurred by or imposed upon him or her or it (including but
not limited to reasonable attorneys’ fees) which arise as a result of his or her
or its actions or failure to act in connection with the operation and
administration of the Plan to the extent lawfully allowable and to the extent
that such claim, liability, fine, penalty, or expense is not paid for by
liability insurance purchased or paid for by the Company. Notwithstanding the
foregoing, the Company shall not indemnify any person or organization if his or
her or its actions or failure to act are due to gross negligence or willful
misconduct or for any such amount incurred through any settlement or compromise
of any action unless the Company consents in writing to such settlement or
compromise.



6.3
Delegation of Authority. In the administration of this Plan, the Committee may,
from time to time, employ agents and delegate to them such administrative duties
as it sees fit, and may from time to time consult with legal counsel who shall
be legal counsel to the Company.



6.4
Binding Decisions or Actions. The decision or action of the Committee in respect
of any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
thereunder shall be final and conclusive and binding upon all persons having any
interest in the Plan.








--------------------------------------------------------------------------------







Article VII
Amendment and Termination
7.1
Amendment. The Committee may at any time and from time to time amend the Plan.
An amendment shall not reduce the vested Account Balances of any Participant or
reduce any rights of a Participant under the Plan or other Plan features with
respect to Deferrals made prior to the date of any such amendment or restatement
without the consent of the Participant.



7.2
Termination. The Company’s Board of Directors may terminate the Plan at any
time. Upon termination of the Plan, the distribution of Account Balances as of
the date of termination shall be made in the manner and at the time prescribed
in the Plan, except as otherwise permitted under Code Section 409A.





Article VIII
Claims
8.1
Stock Incentive Plan Controls. Except as otherwise provided in Section 4.1(d) of
the Plan, the RSUs credited to a Participant's Account shall be subject to the
provisions of the Stock Incentive Plan and any applicable Award Agreement, which
provisions are incorporated herein by reference, including without limitation
the provisions of the Stock Incentive Plan providing for the adjustment of
Awards upon certain events. Section 8.2 and 8.3 of the Plan shall apply to any
controversy or claim that cannot be resolved under the provisions of the Stock
Incentive Plan.



8.2
Filing a Claim. Any controversy or claim arising out of or relating to the Plan
shall be filed in writing with the Committee which shall make all determinations
concerning such claim. Any claim filed with the Committee and any decision by
the Committee denying such claim shall be in writing and shall be delivered to
the Participant or Beneficiary filing a claim (“Claimant”). Notice of a denial
of benefits will be provided within 90 days of the Committee’s receipt of the
Claimant's claim for benefits. If the Committee determines that it needs
additional time to review the claim, the Committee will provide the Claimant
with a notice of the extension before the end of the initial 90-day period. The
extension will not be more than 90 days from the end of the initial 90-day
period and the notice of extension will explain the special circumstances that
require the extension and the date by which the Committee expects to make a
decision.



8.3
Legal Action. A Claimant may not bring any legal action, including commencement
of any arbitration, relating to a claim for benefits under the Plan unless and
until the Claimant has followed the claims procedures under the Plan and
exhausted his or her administrative remedies under such claims procedures. Any
such legal action must be commenced within one year of a final determination
hereunder with respect to such claim.



If a Participant or Beneficiary prevails in a legal proceeding brought under the
Plan to enforce the rights of such Participant or any other similarly situated
Participant or Beneficiary, in whole or in part, the Company shall reimburse
such Participant or Beneficiary for all legal costs, expenses, attorneys’ fees
and such other liabilities incurred as a result of such proceedings.






Article IX
General Provisions
9.1
Application of Code Section 409A. Although the Company makes no guarantee with
respect to the tax treatment of Deferrals, payments and benefits under the Plan,
the Plan is intended to constitute a plan of deferred compensation that meets
the requirements for deferral of income taxation under Code Section 409A, and
shall be limited, construed, administered and interpreted in accordance with
such intent. Accordingly, the Committee and the Company reserves the right to
amend the provisions of the Plan at any time in order to avoid the imposition of
additional tax, interest or penalties under Code Section 409A. The Committee,
pursuant to its authority to interpret the Plan, may sever from the Plan or any
Deferral Agreement any provision or exercise of a right that otherwise would
result in a violation of Code Section 409A. In no event shall the Company or any
officer, employee, director, or agent of the Company be liable for any tax,
interest or penalty that may be imposed on a Participant or his or her
beneficiary.








--------------------------------------------------------------------------------





9.2
Assignment. No interest of any Participant, spouse or Beneficiary under this
Plan and no benefit payable hereunder shall be assigned as security for a loan,
and any such purported assignment shall be null, void and of no effect, nor
shall any such interest or any such benefit be subject in any manner, either
voluntarily or involuntarily, to anticipation, sale, transfer, assignment or
encumbrance by or through any Participant, spouse or Beneficiary.
Notwithstanding anything to the contrary herein, however, the Committee has the
discretion to make payments to an alternate payee in accordance with the terms
of a domestic relations order (as defined in Code Section 414(p)(1)(B)).



The Company may assign any or all of its liabilities under this Plan in
connection with any restructuring, recapitalization, sale of assets or other
similar transactions affecting a Company without the consent of the Participant.


9.3
No Legal or Equitable Rights or Interest. No Participant or other person shall
have any legal or equitable rights or interest in this Plan that are not
expressly granted in this Plan. The Company make no representations or
warranties as to the tax consequences to a Participant or a Participant’s
beneficiaries resulting from a deferral of income pursuant to the Plan.



9.4
Headings. The headings of Sections are included solely for convenience of
reference, and if there is any conflict between such headings and the text of
this Plan, the text shall control.



9.5
Invalid or Unenforceable Provisions. If any provision of this Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof and the Committee may elect in its sole discretion
to construe such invalid or unenforceable provisions in a manner that conforms
to applicable law or as if such provisions, to the extent invalid or
unenforceable, had not been included.



9.6
Lost Participants or Beneficiaries. Any Participant or Beneficiary who is
entitled to a benefit from the Plan has the duty to keep the Committee advised
of his or her current mailing address. If benefit payments are returned to the
Plan or are not presented for payment after a reasonable amount of time, the
Committee shall presume that the payee is missing. The Committee, after making
such efforts as in its discretion it deems reasonable and appropriate to locate
the payee, shall stop payment on any uncashed checks and may discontinue making
future payments until contact with the payee is restored.



9.7
Facility of Payment to a Minor. If a distribution is to be made to a minor, or
to a person who is otherwise incompetent, then the Committee may, in its
discretion, make such distribution: (i) to the legal guardian, or if none, to a
parent of a minor payee with whom the payee maintains his or her residence, or
(ii) to the conservator or committee or, if none, to the person having custody
of an incompetent payee. Any such distribution shall fully discharge the
Committee, the Company, and the Plan from further liability on account thereof.



9.8
Governing Law. To the extent not preempted by ERISA, the laws of the State of
Florida shall govern the construction and administration of the Plan.







IN WITNESS WHEREOF, the undersigned executed this Plan as of the 15th day of
November, 2017, to be effective as of the Effective Date.




Kforce, Inc.


By: Rebecca Pickett (Print Name)


Its: Director of SEC Reporting (Title)




/s/ REBECCA PICKETT (Signature)





